DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 11/24/2020.  Examiner acknowledge that claims 1, 13, 16-19 and 32-33 are amended; 6-10, 12, 15, 20-31 and 34-36 are canceled.  Currently, claims 1-5, 11, 13-14, 16-19 and 32-33 are pending.
The information disclosure statement (IDS) submitted on 09/30/2020, 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed on 11/24/2020 with respect to claim(s) 1 and 32 have been considered but are moot in the new ground of rejection in view of newly found prior art Lin (US 2011/0140620).
Regarding Claims 1 and 32, applicant argues (see p.11) that examiner has not established any of the references teach or suggest at least the bleeder comprises an amplifier, a transistor, a resistor, and a switch; the switch is configured to receive the control signal.  This argument is not persuasive.
Examiner disagrees because Lin teaches a bleeder circuit comprising an amplifier (Fig. 5: 550), a transistor (Fig. 4: Q2), a resistor (Fig. 4: R12) and a switch (Fig. 5: 548); the switch is configured to receive the control signal (Fig. 5: output of 542). Thus, Lin teaches the limitation above.  Accordingly, the rejection of claim 1 over Liu is maintained.
Regarding Claims 13 and 17, applicant traverses the drawing objection (see p.9) and argues that Figs. 2, 4 and 6 provide support for the sensing voltage and reference voltage.  This argument is not persuasive.
Examiner disagrees because the claims recite “a 1st-2nd time, 3rd-4th or 4th-5th time which sense voltage is smaller than reference voltage; 2nd-3rd time which sensing voltage is larger than reference voltage.”  This is not supported by Figs. 2, 4 and 6 as indicated by the applicant.  Thus, the drawings much provide support for the different magnitude of the voltages corresponding to time as claimed.  Accordingly, the objection to the drawings are maintained.
Claims 2-5, 11-14 and 16-19 are similarly rejected as they depend on the rejected claims above. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1st-2nd time, 3rd-4th or 4th-5th time which sense voltage is smaller than reference voltage; 2nd-3rd time which sensing voltage is larger than reference voltage must be shown or the feature(s) canceled from the claim(s) 13, 17 and 33.  No new matter should be entered.
Currently, Figs. 3, 5 and 8 do not show the details as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0139816) in view of Lin (US 2011/0140620).

    PNG
    media_image1.png
    502
    878
    media_image1.png
    Greyscale

Examiner markup Fig. 5

Regarding Claim 1, Liu discloses a system (Fig. 5) for controlling one or more light emitting diodes (Fig. 5: LEDs), the system comprising: a current generator (Examiner markup Fig. 5: A) configured to generate a first current (Fig. 5: ILED) flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage (Fig. 5: Vrec) generated by a rectifying bridge (Fig. 5: U01) coupled to a TRIAC dimmer (Fig. 5: U02); a bleeder (Fig. 5: U03) configured to receive the rectified voltage; and a controller (Examiner markup Fig. 5: B) configured to receive a sensing voltage (Fig. 5: RS, VD) from the current generator and output a control signal (Fig. 5: EN) to the bleeder, the sensing voltage indicating a magnitude (Fig. 5: RS is a magnitude of R40) of the first current; wherein the controller is further configured to: generate the control signal to turn off the bleeder if the sensing voltage satisfies a first condition ([0046] “RS is higher than the reference voltage VREF4, the output signal ZC of the comparator U40 is reversed, the timing of logic circuit U12 is finished, and the timing signal BLT is changed from high to low, and meanwhile the bleeder circuit U03 is not enabled, i.e., the bleeder circuit does not generate bleeder current”) so that the bleeder does not generate a second current (Fig. 5: Iblr), the second current being larger than zero in magnitude; and generate the control signal to turn on the bleeder if the sensing signal satisfies a second condition ([0046] “RS on the current sample resistor R40 is lower than reference voltage VREF4, i.e., between t01 to t02, the bleeder circuit U03 continues to be enabled”) so that the bleeder generates the second current; wherein the second condition is different from the first condition.
Liu does not teach the bleeder comprises an amplifier, a transistor, a resistor, and a switch; the switch is configured to receive the control signal; the resistor is coupled to an input terminal of the amplifier; the transistor is coupled to an output terminal of the amplifier; and the switch is coupled to the transistor.
Fig. 5: 550), a transistor (Fig. 4: Q2), a resistor (Fig. 4: R12), and a switch (Fig. 5: 548); the switch is configured to receive the control signal (Fig. 5: output of 542); the resistor is coupled to an input terminal (Fig. (-) terminal of 550) of the amplifier; the transistor is coupled to an output terminal (Fig. 5: Q2 is coupled to output of 550) of the amplifier; and the switch is coupled to the transistor (Fig. 5: 548 is serially connected to Q2).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Liu with a bleeding circuit comprising amplifier and switches as taught by Lin in order to maintaining dimmer holding current since the amplifier can compare a sensed voltage with a reference voltage to control the activation of the bleeding current [0041].

Regarding Claim 2, Liu discloses the system of claim 1 wherein the first condition ([0046] “RS is higher than the reference voltage VREF4”) is the sensing voltage being larger than a reference voltage (Fig. 5: Vref4) in magnitude; and the second condition is the sensing voltage being smaller than the reference voltage in magnitude ([0046] “RS on the current sample resistor R40 is lower than reference voltage VREF4”).

Regarding Claim 3, Liu discloses the system of claim 1 wherein: the controller (Examiner markup Fig. 5: B) includes a comparator (Fig. 5: U40) configured to receive the sensing voltage (Fig. 5: VD, RS) and a reference voltage (Fig. 5: Vref4); and the controller is further configured to change the control signal to turn off the bleeder in response to the sensing voltage becoming larger than the reference voltage in magnitude ([0046] “RS is higher than the reference voltage VREF4, the output signal ZC of the comparator U40 is reversed, the timing of logic circuit U12 is finished, and the timing signal BLT is changed from high to low, and meanwhile the bleeder circuit U03 is not enabled, i.e., the bleeder circuit does not generate bleeder current”).

Regarding Claim 4, Liu discloses the system of claim 3 wherein the controller is further configured to change the control signal to turn on the bleeder in response to the sensing voltage becoming smaller than the reference voltage in magnitude ([0046] “RS on the current sample resistor R40 is lower than reference voltage VREF4, i.e., between t01 to t02, the bleeder circuit U03 continues to be enabled”).

Regarding Claim 5, Liu teaches the system with all the limitations as claimed in claim 4.
Liu does not explicitly teach in Fig. 10 wherein the controller is further configured to change the control signal to turn on the bleeder, without a delay, in response to the sensing voltage becoming smaller than the reference voltage in magnitude.  However, Fig. 15 shows EN (hi) turning on the bleeder without delay when RS<Vref.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Liu in order to turn on the bleeder without delay ensuring the bleeder circuit has low power consumption [0060].  Therefore, the subject matter claimed would have been obvious in view of Liu.

Regarding Claim 11, Liu disclose the system of claim 1 wherein: the controller (Examiner markup Fig. 5: B) includes a comparator (Fig. 5: U40) configured to receive the sensing voltage and a reference voltage (Fig. 5: Vref4) and generate a comparison signal (Fig. 5: ZC) based at least in part on the sensing voltage and the reference voltage; and a control signal generator (Fig. 5: U12) configured to receive the comparison and generate the control signal (Fig. 5: EN) based at least in part on the comparison signal.

Regarding Claim 13, Liu teaches the system of claim 12 wherein the controller is further configured to: generate the control signal at a first logic level (Fig. 10: EN (hi)) from a first time to a second time (Fig. 10: t1-t2), during which the sensing voltage is smaller than the reference voltage in magnitude (Fig. 10: RS<Vref (lo)); generate the control signal at a second logic level (Fig. 10: EN (lo)) from the second time to a third time (Fig. 10: t2-t3), during which the sensing voltage is larger than the reference voltage in magnitude (Fig. 10: RS>Vref (hi)); generate the control signal at the second logic level (Fig. 10: EN (lo)) from the third time to a fourth time (Fig. 10: t3-t4), during which the sensing voltage is smaller than the reference voltage in magnitude (Fig. 10: RS<Vref (lo)); and wherein: the first logic level and the second logic level are different.
Liu does not explicitly teach in Fig. 10 generate the control signal at the first logic level from the fourth time to a fifth time, during which the sensing voltage is smaller than the reference voltage in magnitude; and a time duration from the third time to the fourth time is equal to the predetermined delay in magnitude.  However, Fig. 10: t4-t6 has a period where the logic transition from EN (lo) to EN (hi) where sensing voltage (RS) is RS<Vref; [0015] teaches “the time-delay module receives a signal indicating the cross-zero time output by the cross-zero determining module, and then delays the second time, after the time delay is finished, bleeder circuit is generated by controlling the logic circuit; comparing the first time and the reference time in the time comparison module, and feeding back the comparison result to the time delay module to adjust the second time”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Liu in order to adjust the delay so that the logic is high during the fourth-fifth time and the delay time equal a predetermine delay since this allow the control logic to control the bleeder current and adjust time correspond to the comparison results [0014] so that delay time is self-adaptively adjusted minimizing the bleeder power consumption and enhancing system efficiency [0022].

Regarding Claim 32, Liu discloses a method for controlling one or more light emitting diodes (Fig. 5: LEDs), the method comprising: generating a first current (Fig. 5: ILED) flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage (Fig. 5: Vrec) generated by a rectifying bridge (Fig. 5: U01) coupled to a TRIAC dimmer (Fig. 5: U02); receiving the rectified voltage; receiving a sensing voltage (Fig. 5: RS, VD), the sensing voltage indicating a magnitude (Fig. 5: RS is a magnitude of R40) of the first current; and outputting a control signal (Fig. 5: EN) to a bleeder (Fig. 5: U03); wherein the outputting a control signal to a bleeder includes: generating the control signal to turn off the bleeder if the sensing voltage satisfies a first condition ([0046] “RS is higher than the reference voltage VREF4, the output signal ZC of the comparator U40 is reversed, the timing of logic circuit U12 is finished, and the timing signal BLT is changed from high to low, and meanwhile the bleeder circuit U03 is not enabled, i.e., the bleeder circuit does not generate bleeder current”) so that the bleeder does not generate a second current (Fig. 5: Iblr), the second current being larger than zero in magnitude; and generating the control signal to turn on the bleeder if the sensing signal satisfies a second condition ([0046] “RS on the current sample resistor R40 is lower than reference voltage VREF4, i.e., between t01 to t02, the bleeder circuit U03 continues to be enabled”) so that the bleeder generates the second current; wherein the second condition is different from the first condition.
Liu does not teach the bleeder comprises an amplifier, a transistor, a resistor, and a switch; the switch is configured to receive the control signal; the resistor is coupled to an input terminal of the amplifier; the transistor is coupled to an output terminal of the amplifier; and the switch is coupled to the transistor.
Lin is in the field of lighting control (abstract) and teaches the bleeder comprises an amplifier (Fig. 5: 550), a transistor (Fig. 4: Q2), a resistor (Fig. 4: R12), and a switch (Fig. 5: 548); the switch is configured to receive the control signal (Fig. 5: output of 542); the resistor is coupled to an Fig. (-) terminal of 550) of the amplifier; the transistor is coupled to an output terminal (Fig. 5: Q2 is coupled to output of 550) of the amplifier; and the switch is coupled to the transistor (Fig. 5: 548 is serially connected to Q2).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Liu with a bleeding circuit comprising amplifier and switches as taught by Lin in order to maintaining dimmer holding current since the amplifier can compare a sensed voltage with a reference voltage to control the activation of the bleeding current [0041].

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Lin as applied to claims 1 and further in view of Zhu (US 2013/0307431).
Regarding Claim 14, Liu and Lin teach the system with all the limitations as claimed in claim 1.
Liu and Lin do not teach the rectifying bridge is coupled to the TRIAC dimmer through a fuse.
Zhu is in the field of light (abstract) and teaches the rectifying bridge (Fig. 4: d1-d4) is coupled to the TRIAC dimmer (Fig. 4: triac) through a fuse (Fig. 4: F1).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Liu and Lin with a fuse as taught by Zhu in order to protect the circuit from high current since the fuse will melt and act as a sacrificial device when too much current flows through it.
Allowable Subject Matter
Claim 16-19 and 33 would be allowable if rewritten to overcome the objections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844